Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US 9,171268 B1) in view of Ricci (US 2014/0310277 A1) and Wang et al. (US 2019/0026538 A1).
As to claim 1, Penilla teaches a capture device (402, 404, 406, 408, 410, 412, F.10) configured to generate a plurality of video frames (The cameras can be accessed to view video – c.10, l.19-20) corresponding to users of a vehicle (Users can include a particular family or group of people. The group of people can also be a group associate with a company, a sharing service, a group established for a  – c.19, l.54-62); and	a processor configured to 		detect users of said vehicle (The user can be detected using biometrics, login credentials, image detection of the face, fingerprint detection, retina scans, etc. – c.9, l.67 through c.10, l.5),		determine a limitation profile (The method includes receiving information for a user profile of a user, wherein the user profile defines one or more settings that are preferred to be set in vehicles if the vehicles support the settings – c.2, l.59-63; A profile is caused to be disabled at the vehicle if a user associated with the user account is not validated to be using the vehicle with the profile – c.4, l.52-55) for said users (The method includes associating one or more sub-user accounts to the user profile, the sub-user accounts having predefined privileges for the selected vehicle to enable or restrict settings or function of the selected vehicle – c.3, l.34-37; c.2, l.49-51),		monitor for conditions provided by said limitation profile and generate a reaction if one or more of said conditions are met (For example: When the child exceeds or does not follow the restrictions of the vehicle, automatic notifications can be provided to the user that is the administrator of the vehicle. – c.10, l.25-30; For example: A profile is caused to be disabled at the vehicle if a user associated with the user account is not validated to be using the vehicle with the profile – c.4, l.52-55; For example: the user profile is deactivated on the selected vehicle when use of the vehicle is discontinued. – c.2, l.23-24; For example: The user profile can include customizations made by the user. The custom configuration can be  If the vehicle does not have all the system components needed to define the custom configuration, the custom configuration can be supplemented with other similar components automatically. – c.9, l.46-48 and l.62-65, and c.10, l.9-12; For example: The user profile can include customizations made by the user. The custom configuration can be configured to provide limited use of certain systems or the vehicle, such as when a guest is driving the vehicle. – c.9, l.46-48 and c.10, l.18-20; For example: provide messages to the driver warning the driver of when the vehicle has exceeded a restriction, or is approaching a restriction in use, driving area, speed, etc. – c. 10, l.38-41). 	However, the remaining limitations may not be explicitly disclosed.	In a related invention, Ricci teaches perform operations to detect objects in said video frames and detect users of said vehicle based on said objects detected in said video frames (Image sensors may combine captured images to form, among other things, stereo and/or three-dimensional (3D) images. The stereo images can be recorded and/or used to determine depth associated with objects and/or users in a vehicle. The image sensors may determine the complex geometry associated with identifying characteristics of a user. For instance, the image sensors may be used to determine dimensions between various features of a user's face (e.g., the depth/distance from a user's nose to a user's cheeks, a linear distance between the center of a user's eyes, and more). These dimensions may be used to verify, record, and even modify characteristics that serve to identify a user. As can be [199]).	It would have been obvious to incorporate the teachings of Ricci into the system of Penilla as described. The motivation being to better identify users.	The combination of Penilla and Ricci teaches wherein said limitation profile is determined in response to characteristics of said users and said characteristics of said users are determined by performing said operations on each of said users (Penilla: c.9, l.67 through c.10, l.5; Ricci: [199]).	However, neither of Penilla or Ricci explicitly discloses. “(a) applying a feature detection window to each of a plurality of layers in each of the video frames and (b) sliding said feature detection window along each of said plurality of layers”.	In a related invention, Wang teaches applying a feature detection window to each of a plurality of layers (A set of images of different resolutions corresponding to the same portion of the original input video image.  – [105]) in each of the video frames and sliding said feature detection window along each of said plurality of layers (Embodiment is configured to partition each image into a set of image patches using a sliding window approach by stepping a sliding window of user-specified size such that one image patch is generated at each sliding   – [106]).	It would have been obvious to incorporate the teachings of Wang into the system of modified Penilla such that layers in each of the vide frames be processed as described. The motivation being to improve occupant detection and localization.
As to claim 2, the combination teaches the apparatus according to claim 1, wherein said characteristics of said users comprise a shape and size of body parts of said users detected by said computer vision operations (Ricci: the image sensors may be used to determine dimensions between various features of a user's face (e.g., the depth/distance from a user's nose to a user's cheeks, a linear distance between the center of a user's eyes, and more – [199]).
As to claim 3, the combination teaches the apparatus according to claim 1, wherein said characteristics of said users comprise facial features of said users detected by said computer vision operations (Ricci: the image sensors may be used to determine dimensions between various features of a user's face (e.g., the depth/distance from a user's nose to a user's cheeks, a linear distance between the center of a user's eyes, and more – [199]).
As to claim 4, the combination teaches the apparatus according to claim 3, wherein said processor is further configured to compare said facial features detected with stored face recognition profiles (Ricci: Facial recognition information may be collected from user profile data, vehicle user data, vehicle passenger data, and/or other sensors. – [460]; The recognition of facial features may include comparing identified facial features associated with a user with one or more identification characteristics stored in a memory.  – [462]) and 
As to claim 5, the combination teaches the apparatus according to claim 1, wherein said reaction comprises a warning to said users of said vehicle (Penilla: The vehicle can be loaned to a child of driving age and the child can be provided with restricted use of the vehicle. When the child exceeds or does not follow the restrictions of the vehicle, automatic notifications can be provided by cell phone, smartphone, tablet computer, mobile device, text messages, phone calls, commendations of phone calls and text, audio messages, audible sounds, vibrations, and commendations thereof. History use of the vehicle can also be maintained in cloud services. The history use can provide the user with information as to violations that occurred when use of the vehicle. The configuration can also provide messages to the driver warning the driver of when the vehicle has exceeded a restriction, or is approaching a restriction in use, driving area, speed, etc. – c.10, l.25 - 41).
As to claim 6, the combination teaches the apparatus according to claim 1, wherein said reaction comprises a notification sent to a remote device (Penilla: The vehicle can be loaned to a child of driving age and the child can be provided with restricted use of the vehicle. When the child exceeds or does not follow the restrictions of the vehicle, automatic notifications can be provided by cell phone, smartphone, tablet computer, mobile device, text messages, phone calls, commendations of phone calls and text, audio messages, audible sounds, vibrations, and commendations thereof. History use of the vehicle can also be maintained in cloud services.  c.10, l.25 - 41).
As to claim 7, the combination teaches the apparatus according to claim 1, wherein said reaction selected by said processor is implemented autonomously by said vehicle to adjust vehicle components (Penilla: For example: The user profile can include customizations made by the user. The custom configuration can be automatically turned on when the user is detected. If the vehicle does not have all the system components needed to define the custom configuration, the custom configuration can be supplemented with other similar components automatically. – c.9, l.46-48 and l.62-65, and c.10, l.9-12).
As to claim 8, the combination teaches the apparatus according to claim 1, wherein said limitation profile comprises an association of said reaction with said conditions (Penilla: For example: provide messages to the driver warning the driver of when the vehicle has exceeded a restriction, or is approaching a restriction in use, driving area, speed, etc. – c. 10, l.38-41).
As to claim 9, the combination teaches the apparatus according to claim 1, wherein said conditions of said limitation profile comprise at least one of: a geolocation restriction, a time of day, a speed restriction (Penilla: c.10, l.20-24), an acceleration restriction, vehicle occupancy restrictions, days of the week, or infotainment center settings.
 As to claim 10, the combination teaches the apparatus according to claim 1, wherein said
As to claim 11, the combination teaches the apparatus according to claim 1, wherein said operations comprise computer vision (Ricci: The image sensors may be used alone or in combination to identify objects, users, and/or other features, inside the vehicle.  may determine the complex geometry associated with identifying characteristics of a user. [199]).
As to claim 12, the combination teaches the apparatus according to claim 11; and wherein said computer vision operations are implemented by a convolutional neural network (Wang: 1218, F.12).
As to claim 15, the combination teaches the apparatus according to claim 1.	Further, Ricci teaches a modifier, said processor is further configured to monitor for a modifier condition corresponding to said modifier and said modifier temporarily changes said limitation profile by adjusting at least one of said conditions and said reaction ([422]).	It would have been obvious to incorporate the teachings of Ricci into the system of Penilla as describe. The motivation being to provide more desirable reactions for a particular situation.
As to claim 16, the combination teaches the apparatus according to claim 1, wherein said processor has a plurality of co-processors (Penilla: c.30, l.7-13).
As to claim 17, the combination teaches the apparatus according to claim 1, wherein said apparatus comprises a second capture device configured to implement a stereo camera pair with said capture device and said computer vision operations comprise performing stereo vision to determine depth information based on said video frames captured by said stereo camera pair (Ricci: [199]).
As to claim 18, the combination teaches the apparatus according to claim 1, wherein said conditions are monitored by reading from sensors of said vehicle (Penilla: 1918, F.13A).
As to claim 19, the combination teaches the apparatus according to claim 1, wherein said conditions are monitored by analyzing said objects detected in said video frames (Penilla: For A profile is caused to be disabled at the vehicle if a user associated with the user account is not validated to be using the vehicle with the profile – c.4, l.52-55, For example: the user profile is deactivated on the selected vehicle when use of the vehicle is discontinued. – c.2, l.23-24; Ricci: The image sensors may be used alone or in combination to identify objects, users and/or other features, inside the vehicle – [199]).
As to claim 20, the combination teaches wherein said computer vision operations are performed by applying a convolution operation using matrix multiplication of said plurality of layers defined by said feature detection window (Wang: Each of the FC layers, such as FC(1) layer, in the submodule CNN2 is configured to perform matrix multiplications. –
 [71]). 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla, Ricci, and Wang as applied to claim 12 above, and further in view of el Kaliouby et al. (US 2018/0330178 A1).
As to claim 13, the combination teaches the apparatus according to claim 12.	However, the remaining limitations are not explicitly disclosed.	In a related invention, el Kaliouby teaches wherein said convolution neural network is trained using fleet learning (el Kaliouby: An in-vehicle camera is used to obtain images of a first occupant of a first vehicle. A first computing device is used to analyze the one or more images to determine cognitive state data for the first occupant. A set of layers and weights is learned based on the cognitive state data. One or more images of a second occupant of a second vehicle are collected using an imaging device. The second vehicle can be a vehicle from a fleet of vehicles, and so on. The one  – [6]; The second vehicle is manipulated based on the additional cognitive state data and the learned layers and weights. – [7]).
As to claim 14, the combination teaches the apparatus according to claim 13, wherein said fleet learning comprises capturing reference images using capture devices implemented in a plurality of vehicles, said reference images comprise occupied interiors of said plurality of vehicles, said reference images are used as training data for said convolutional neural network and said training data comprises said reference images from many different vehicles (el Kaliouby: An in-vehicle camera is used to obtain images of a first occupant of a first vehicle. A first computing device is used to analyze the one or more images to determine cognitive state data for the first occupant. A set of layers and weights is learned based on the cognitive state data. One or more images of a second occupant of a second vehicle are collected using an imaging device. The second vehicle can be a vehicle from a fleet of vehicles, and so on. The one or more images of the second occupant are analyzed to determine additional cognitive state data. The second vehicle is manipulated based on the additional cognitive state data that was analyzed using the set of layers and weights that were learned. – [6]; The second vehicle is manipulated based on the additional cognitive state data and the learned layers and weights. – [7]).


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663